Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Response to Amendment
The amendment to the claims filed on August 15, 2022 does not comply with the requirements of 37 CFR 1.121(c) because claim 20 was missing and claim 17 contains the wrong claim indicator.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c).  Therefore, the amendment filed after the Final Rejection on August 15, 2022 is not entered.  

Allowable Subject Matter
Claims 1-20 filed on 7/12/2022 are allowed.  The filing of the terminal disclaimer on August 15, 2022 overcame the double patenting rejection and placed the application in allowable condition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
August 31, 2022